DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “22” and “24” have been used to designate both the hook member and the connecting member, interchangeably, see Figs. 1, 4 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 – 7 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:

	Regarding claim 1, patent number US 4,807,714 to Blau et al. (hereinafter referred to as Blau) discloses a towing device (hitch assembly 22) for an automatic guided vehicle capable of connecting the automatic guided vehicle and a carriage (trailer 16), the towing device comprising: 
	a connecting member (hooking member 64) with one end that is swivelably connected to the automatic guided vehicle (hooking member 64 is pivotally connected to AGV 10 via pivot pins 100 and 102; Col. 7, Lns. 33 – 36); 
	a hook member (bent end portion 70) disposed at the other end of the connecting member and configured to be engageable with a frame (socket member 30) of the carriage; 
	a drive mechanism (actuating housing 94) for driving the hook member to engage the hook member to the frame and for driving the hook member to release the engagement between the hook member  and the frame (Col. 6, Lns. 40 – 47).  However, Blau does not explicitly disclose 
	a swivel regulating mechanism capable of regulating the swiveling of the connecting member with respect to the automatic guided vehicle.  Although, Blau mentions a pivotal connection between the hooking member (64) and the actuating . 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above drawing objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 3,489,432	to	Karlstrom	Remote unhitching device for driverless tractors and the like does not include a swivel regulating mechanism
	US 8,991,851 B1	to	Kringstad	Towing system for pulling heavy vehicles
	US 4,575,112	to	Tremblay	Mechanized hitch for tractor or the like
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ruth Ilan can be reached on (571)272-6673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                   

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611